Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
FILED

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,
-VS-

)

)

)

)

)

)
‘MICHAEL ALLEN FOX, )
- CRUZ ARELLANO-ORTIZ, )
~MARTIN GARCIA-CHAIDEZ, )
‘ASHLEY DAWN STEWART, )
‘BUDDY JOE SMITH, and )
\WYLEMA WILSON, )
)

)

)

Defendants.

GR

JAN 04 2019

~ CARMELITA REEDER SHINN CLER
Us. at cost WEF ERY DIST. erDk

—=CEPUTY

 

No

Violations: 21 U.S.C. § 846 ;
21 U.S.C. § 841(a)(1) |
18 U.S.C. § 2

INDICTMENT

The Federal Grand Jury charges:

COUNT 1
(Conspiracy to Possess With Intent to Distribute
and to Distribute Methamphetamine)

21 U.S.C. § 856(a)(1)
18 U.S.C. § 924(c)(1)(A)
18 U.S.C. § 922(g)(5)(A)
18 U.S.C. § 924(d)

21 U.S.C. § 853

28 U.S.C. § 2461(c)

From in or about June 2018, the exact date being unknown to the Grand Jury,

and continuing thereafter through on or about December 12, 2018, in the Western District

of Oklahoma,

 

MICHAEL ALLEN FOX,
CRUZ ARELLANO-ORTIZ,

MARTIN GARCIA-CHAIDEZ,
ASHLEY DAWN STEWART,
BUDDY JOE SMITH, and

WYLEMA WILSON

knowingly and intentionally conspired, combined, and agreed with others, both known and

unknown to the Grand Jury, to interdependently possess with intent to distribute and to
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 2 of 7

distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1).

MANNER AND MEANS OF THE CONSPIRACY

The objects of the conspiracy were accomplished by the following means,
among others:

1. During the period of the conspiracy, MICHAEL ALLEN FOX,
CRUZ ARELLANO-ORTIZ, MARTIN GARCIA-CHAIDEZ, ASHLEY DAWN
STEWART, BUDDY JOE SMITH, WYLEMA WILSON, and others maintained
contact with each other and/or with other unnamed coconspirators using cellular telephones
for oral and text message communications to arrange for the acquisition and distribution of
drugs and to otherwise facilitate the conspiracy.

2. During the period of the conspiracy, MICHAEL ALLEN FOX, was
supplied with approximately eight (8) ounces of methamphetamine every week from
several sources and would arrange to meet couriers for those sources of supply, including
CRUZ ARELLANO-ORTIZ and MARTIN GARCIA-CHAIDEZ, at various locations
in the Western District of Oklahoma.

3, During the period of the conspiracy, methamphetamine was stored
and maintained at various locations, including 2400 NW 21st Street, Oklahoma City,
Oklahoma (the residence of MICHAEL ALLEN FOX and ASHLEY DAWN

STEWART).
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 3 of 7

4. During the period of the conspiracy, MICHAEL ALLEN FOX and
ASHLEY DAWN STEWART would deliver methamphetamine to other members of the
conspiracy, including BUDDY JOE SMITH and WYLEMA WILSON, to facilitate
distribution of methamphetamine to other customers. |

The Grand Jury incorporates by reference all statements and allegations
contained in Counts 2 through 8 inclusive, as though fully set forth herein.

All in violation of Title 21, United States Code, Section 846, the penalty for
which is found at Title 21, United States Code, Section 841(b)(1)(A).

COUNT 2
(Distribution of Methamphetamine)

On or about September 10, 2018, in the Western District of Oklahoma,

 

MICHAEL ALLEN FOX,
ASHLEY DAWN STEWART,
BUDDY JOE SMITH, and
WYLEMA WILSON

 

knowingly and intentionally distributed 50 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), the
penalty for which is found at Title 21, United States Code, Section 841(b)(1)(B), and Title

18, United States Code, Section 2.
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 4 of 7

COUNT 3
(Distribution of Methamphetamine)

On or about October 31, 2018, in the Western District of Oklahoma,

 

MICHAEL ALLEN FOX and
WYLEMA WILSON

 

knowingly and intentionally distributed 50 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), the
penalty for which is found at Title 21, United States Code, Section 841(b)(1)(B), and Title
18, United States Code, Section 2.

COUNT 4
(Distribution of Methamphetamine)

On or about November 27, 2018, in the Western District of Oklahoma,

MICHAEL ALLEN FOX,
ASHLEY DAWN STEWART, and
WYLEMA WILSON

 

 

knowingly and intentionally distributed 50 grams or more of a mixture or. substance
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), the
penalty for which is found at Title 21, United States Code, Section 841(b)(1)(B), and Title

18, United States Code, Section 2.
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 5 of 7

COUNT 5
(Possession of Methamphetamine with Intent to Distribute)

On or about December 12, 2018, in the Western District of Oklahoma,

 

CRUZ ARELLANO-ORTIZ and
MARTIN GARCIA-CHAIDEZ

 

knowingly and intentionally possessed with intent to distribute 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), the
penalty for which is found at Title 21, United States Code, Section 841(b)(1)(B), and Title
18, United States Code, Section 2.

COUNT 6
(Maintaining a Drug-Involved Premises)

From in or about October 2018, through on or about December 12, 2018, in
the Western District of Oklahoma,

MICHAEL ALLEN FOX and
ASHLEY DAWN STEWART

 

 

knowingly and intentionally opened, leased, rented, used, and maintained a place at 2400
NW 2st Street, Oklahoma City, Oklahoma, for the purpose of using and distributing
controlled substances, including methamphetamine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 856(a)(1).
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 6 of 7

COUNT 7
(Possession of a Firearm in Furtherance of a Drug-Trafficking Crime)

On or about December 12, 2018, in the Western District of Oklahoma,

CRUZ ARELLANO-ORTIZ

 

 

knowingly possessed a firearm, to wit: a Taurus, Millennium PT145 Pro, .45 caliber pistol,
bearing serial number NFS27484, in furtherance of a drug-trafficking crime for which he
may be prosecuted in a court of the United States, that is, possession of methamphetamine
with intent to distribute, as charged in Count 5.

All in violation of Title 18, United States Code, Section 924(c)(1)(A), the
penalty for which is found at Title 18, United States Code, Section 924(c)(1)(A)@).

COUNT 8
(Alien in Possession of a Firearm)

On or about December 12, 2018, in the Western District of Oklahoma,

CRUZ ARELLANO-ORTIZ

 

 

an alien illegally and unlawfully in the United States, knowingly and unlawfully possessed
a firearm, to wit: a Taurus, Millennium PT145 Pro, .45 caliber pistol, bearing serial number
NFS27484, which was in and affecting interstate commerce in that the firearm had
previously crossed state lines to reach the state of Oklahoma.

All in violation of Title 18, United States Code, Section 922(g)(5)(A), the
penalty for which is found at Title 18, United States Code, Section 924(a)(2).

FORFEITURE
The allegations contained in this Indictment are hereby re-alleged and

incorporated for the purpose of alleging forfeiture.
Case 5:19-cr-00004-F Document 52 Filed 01/04/19 Page 7 of 7

Upon conviction of any of the offenses set forth in Counts 1 or 5 of this
Indictment, CRUZ ARELLANO-ORTIZ shall forfeit to the United States any property
constituting or derived from, any proceeds obtained directly or indirectly, and any property
used, or intended to be used, in any manner or part, to commit or to facilitate the
commission of such offense(s).

Upon conviction of any of the offenses set forth in Counts 7 or 8 of this
Indictment, CRUZ ARELLANO-ORTIZ shall forfeit to the United States any and all
firearms and ammunition involved in the commission of the offense(s).

The property subject to forfeiture includes, but is not limited to:

l. a Taurus, Millennium PT145 Pro, .45 caliber pistol, bearing serial
number NFS27484; and

By Any and all magazines and ammunition not otherwise specified.
All pursuant to Title 18, United States Code, Section 924(d), Title 21, United
States Code, Section 853, and Title 28, United States Code, Section 2461(c).
A TRUE BILL:
Va
f
FOREPERSON OF THE GRAND JURY

ROBERT J. TROESTER
First Assistant U.S. Attorney

ltd? (]

MATTHEW P. ANDERSON
Assistant U.S. Attorney

  
